IN THE SUPREME COURT OF THE STATE OF NEVADA


                     BETTY FUCHSEL,

                                   vs.
                                             Appellant,                    N°   FlEt D
                     THE STATE OF NEVADA,                                        JUN 0 6 2016
                                       Respondent.                            TRi` CIE K LINDEMAN
                                                                           CLERK OF SUPREME COURT
                                                                           By   S.Yo-c•--Y-1-\,--
                                                                                  DEPUTY CLERK

                     ORDER DISMISSING APPEAL AND REFERRING COUNSEL TO THE
                                       STATE BAR OF NEVADA

                                 On March 31, 2016, this court entered an order conditionally
                     imposing sanctions on appellant's counsel, Nancy Lord for her failure to
                     file the opening brief and appendix. We directed Ms. Lord to pay the sum
                     of $250 to the Supreme Court Law Library and provide proof of such
                     payment to this court within 15 days. However, the sanction would be
                     automatically vacated if Ms. Lord filed the required documents or a
                     motion for an extension of time within 11 days. We cautioned Ms. Lord
                     that failure to comply would result in dismissal of this appeal. We further
                     warned that failure to comply would result in Ms. Lord's referral to the
                     State Bar of Nevada for investigation pursuant to SCR 104-105.
                                 To date, Ms. Lord has failed to pay the sanction, failed to file
                     the opening brief or appendix, or otherwise communicate with this court.
                     Accordingly, we conclude that the sanction is no longer conditional. Ms.
                     Lord shall pay the sum of $250 to the Supreme Court Law Library within
                     11 days of the date of this order and provide proof of such payment within
                     15 days.
                                 We have repeatedly stated that we expect all appeals to be
                     "pursued in a manner meeting high standards of diligence,
                     professionalism, and competence." Cuzdey v. State, 103 Nev. 575, 578, 747
SUPREME COURT
     OF
   NEVADA

(I) I907A   aaEti,
                                                                                        aa -174 83
                     47)754
                     -y.4.$
                 P.2d 233, 235 (1987); accord Polk v. State, 126 Nev. 180, 184, 233 P.3d
357, 359 (2010); Barry v. Lindner, 119 Nev. 661, 671, 81 P.3d 537, 543
                 (2003); State, Nev. Emp't Sec. Dep't v. Weber, 100 Nev. 121, 123, 676 P.28
                 1318, 1319 (1984). It is incumbent upon Ms. Lord, as part of her
                 professional obligations of competence and diligence to her clients, to know
                 and comply with all applicable court rules. See RPC 1.1; RPC 1.3. These
                 rules have been implemented to promote cost-effective, timely access to
                 the courts; it is "imperative" that she follow these rules and timely comply
                 with our directives.   Weddell v. Stewart, 127 Nev. Adv. Op. No. 58, 261
P.3d 1080, 1084 (2011). Ms. Lord is "not at liberty to disobey notices,
                 orders, or any other directives issued by this court." Id. at 261 P.3d at
                 1085. Accordingly, we dismiss this appeal. NRAP 31(d).
                             Finally, because it appears that Ms. Lord's conduct in this
                 appeal may constitute violations of RPC 1.3 (diligence), 3.2(a) (expediting
                 litigation), and 8.4 (misconduct), we refer Ms. Lord to the State Bar of
                 Nevada for investigation pursuant to SCR 104-105. Bar counsel shall,
                 within 90 days of the date of this order, inform this court of the status or
                 results of the investigation and any disciplinary proceedings in this
                 matter.
                             It is so ORDERED.


                                                          eiga
                                         Hardesty




SUPREME COURT
        OF
     NEVADA


(01 1947A    e                                        2
                   cc: Hon. Kimberly A. Wanker, District Judge
                        Nancy Lord
                        Nye County District Attorney
                        Nye County Clerk
                        Stan Hunterton, Bar Counsel
                        Supreme Court Law Librarian




SUPREME COURT
        OF
     NEVADA


(0) 1947A    .e>                                    3